UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-8011



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEPHEN EDWIN BOTELHO-PEREZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CR-02-124)


Submitted:   April 14, 2005                 Decided:   April 20, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Edwin Botelho-Perez, Appellant Pro Se.           John Evan
DePadilla, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Stephen Edwin Botelho-Perez, a federal inmate, appeals

the district court’s order denying his motion to correct his

sentence.     We have reviewed the record and the district court’s

opinion and find no reversible error.       Accordingly, we affirm on

the reasoning of the district court. See United States v. Botehlo-

Perez, No. CR-02-124 (E.D. Va. Dec. 1, 2004).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -